Citation Nr: 0923243	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
April to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina.  The claims file is now associated with the 
Nashville, Tennessee regional office.

In January 2007, the Board issued a decision denying this 
claim.  In April 2008, the United States Court of Appeals for 
Veterans Claims (Court) remanded this claim to the Board for 
readjudication and the issuance of a new decision.


FINDINGS OF FACT

1.  The Board denied service connection for erythema 
multiforme in a February 1984 decision, finding that the 
condition pre-existed ACDUTRA and was not permanently 
aggravated by service.  The Veteran was notified of this 
decision but did not initiate an appeal.

2.  The Veteran has systemic lupus erythematosus that is not 
related to ACDUTRA from April to June 1979.


CONCLUSION OF LAW

Service connection for systemic lupus erythematosus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Appellant claims that she merits service connection for 
systemic lupus erythematosus, with the contention that the 
erythema multiforme noted during ACDUTRA was an early 
manifestation of systemic lupus erythematosus.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes private 
treatment records indicating treatment for systemic lupus 
erythematosus, first diagnosed in 1997.  Therefore, the 
Veteran indeed shows a current disability.

The service treatment records (STRs) indicate no complaints, 
treatment, or diagnoses of systemic lupus erythematosus, 
providing evidence against this claim.  The Appellant was 
treated in April 1979 for an excoriated papulosquamous rash 
on the trunk and extremities, assessed as contact dermatitis.  
She was treated in May and June 1979 for lesions of the arms, 
hands, legs, trunk and mouth, confirmed by biopsy as erythema 
multiforme.  She reported a six-month history of skin 
lesions, described as an "itchy rash", prior to ACDUTRA.  

In July 1979, an Army Medical Board found that the 
Appellant's erythema multiforme, confirmed by biopsy, existed 
prior to ACDUTRA and was not aggravated by it, providing more 
evidence against this claim. 

The service records provide evidence against the claim of 
service connection for systemic lupus erythematosus, as there 
is no evidence of the disability in service.  To the extent 
that the records show erythema multiforme, the evidence shows 
that it pre-existed, and was not aggravated by, ACDUTRA 
service.  

Additionally, a February 1984 Board decision found that the 
evidence clearly and unmistakably showed that the Appellant 
suffered from erythema multiforme prior to entering ACDUTRA.  
The Board found that the Appellant suffered from an acute 
exacerbation of her pre-existing erythema multiforme during 
ACDUTRA but the underlying disease process did not become 
more severe.  The Board's February 1984 decision was not 
appealed and is therefore final.

The earliest diagnosis for the Appellant's systemic lupus 
erythematosus was in 1997, as indicated by the private 
treatment records.  Overall, the Board finds that the post-
service medical records constitute evidence against this 
claim, as they do not link the Appellant's systemic lupus 
erythematosus to her period of ACDUTRA.  Additionally, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

The Appellant submitted an August 2002 letter from treating 
physician Dr. "O.", who stated that she had been treating 
the Appellant's systemic lupus erythematosus for three years.  
Dr. O. stated that "it is reasonable to determine whether in 
fact [the appellant's] onset of systemic lupus erythematosus 
coincided with her period of service, since this is a 
disorder of young women."

The Board finds that Dr. O's August 2002 statement does not 
provide evidence in support of this claim.  The physician 
makes no specific assertions regarding the etiology or nature 
of the Appellant's disorder, making only a general statement 
that it is a disorder of "young women".  This statement is 
therefore entitled to very limited probative weight.

The Appellant submitted a second letter from Dr. O. in 
September 2003, in which Dr. O. stated, "I agree with the 
assessment that [the appellant's] lupus was aggravated by 
stress related to service in the US military."  Dr. O. 
provides no elaboration or rationale for this very brief 
opinion, and there is no further explanation of the opinion 
found in the claims file.  

Dr. O.'s statement does not indicate that the complete claims 
file was reviewed to support such an opinion nor are the 
results of any examination cited.  Indeed, the evidence 
clearly shows that the Appellant's lupus was not diagnosed 
until approximately 18 years after her ACDUTRA service; 
therefore the opinion that her lupus was aggravated by her 
service has no basis.  Dr. O. does not state with whose 
"assessment" she agrees, although she appears to be 
referring to the Appellant's own May 2003 statement asserting 
"environmental and emotional stress" in service.

The Board is not required to accept a medical opinion that is 
based on reported history and unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Leshore v. Brown, supra (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.)  The September 2003 medical 
statement is entitled to limited probative value.

The Appellant was afforded a VA medical examination in 
January 2004.  The examiner noted the diagnosis of erythema 
multiforme during service, as documented numerous times in 
the medical history.  The examiner also noted a current 
diagnosis of lupus, first diagnosed in 1997.  The examiner 
opined that the Appellant's systemic lupus erythematosus and 
erythema multiforme are unrelated in that erythema multiforme 
was present prior to entering service.

The Board finds the January 2004 VA examiner's opinion to be 
entitled to great probative weight, as it is based upon a 
complete review of the Appellant's medical history as well as 
the results of a current medical examination.

The Appellant was afforded a second VA medical examination in 
September 2005.  The examiner diagnosed systemic lupus 
erythematosus.  The examiner opined that it is at least as 
likely as not that the erythema multiforme diagnosis during 
service was an early manifestation of the current systemic 
lupus erythematosus.  The examiner noted that while erythema 
multiforme was not a common presenting sign of lupus, it was 
well documented that this was a way that lupus can present, 
with a rash consistent with erythema multiforme.

The Board finds the September 2005 VA examiner's opinion to 
be probative negative evidence against the Appellant's claim.  
Notably, the examiner does not relate the systemic lupus 
erythematosus to ACDUTRA, which is the basis of the 
Appellant's service connection claim.  Rather, the examiner's 
opinion relates the Appellant's systemic lupus erythematosus 
to her erythema multiforme, which the Board found 
unmistakably pre-existed, and was not aggravated by, ACDUTRA 
in its 1984 decision.  

The Board notes that the Appellant and her representatives 
have alternately argued that she did not have pre-existing 
erythema multiforme before service.  This contention is most 
clearly contradicted by the medical evidence and therefore 
undermines the Appellant's overall credibility, providing 
evidence against this claim.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board rejects 
the Appellant's statements that she incurred erythema 
multiforme in service and that her condition worsened because 
of service.  The medical evidence, to include the July 1979 
Army Medical Board's findings, entirely disputes both 
contentions.

The Board has reviewed documents submitted by the Appellant 
regarding systemic lupus erythematosus and erythema 
multiforme.  However, these documents are too general in 
nature to provide, alone, the necessary evidence to show that 
the Appellant's systemic lupus erythematosus was related to 
her ACDUTRA.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise or article must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The documents in the 
current case do not provide statements for the facts of the 
Appellant's specific case.  Therefore, the Board concludes 
that they do not show to any degree of specificity a 
relationship or connection between her systemic lupus 
erythematosus and her ACDUTRA service.  

Simply stated, the Board finds that the medical records, 
indicating systemic lupus erythematosus that was not 
initially diagnosed until 18 years after service, as well as 
erythema multiforme that was medically indicated to exist 
prior to service and was not aggravated by service, provides 
evidence against this claim.  The Board must find that the 
service and post-service medical record, indicating a 
disorder that was not incurred in or caused by ACDUTRA 
service, clearly and unmistakably outweigh the Veteran's lay 
contention that she has systemic lupus erythematosus as the 
result of her service or aggravated by service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Appellant's 
claim of entitlement to service connection for systemic lupus 
erythematosus.  In denying her claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

With regard to the argument that another (third) medical 
opinion is needed in this case regarding this issue of 
aggravation, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Veteran's service treatment reports do not show the 
disability at issue during service.  Therefore, the second 
McLendon criterion is not satisfied.  

With regard to the joint motion, the parties of the joint 
motion are asked to carefully review of the facts of this 
case.  The appellant served on ACDUTRA from April to June 
1979, her statements regarding this issue have not been 
consistent, the medical evidence in this case from service 
clearly undermine her statements, and the Board has found 
that the service and post-service medical evidence, as a 
whole, provides highly probative evidence against this claim.  
There is simply nothing that sensibly suggests that stress 
from service aggravated a condition that was not noted in 
service or for many years after service.  The appellant's 
representative has cited a disability not seen in service was 
aggravated by an alleged event (stress) in service not cited 
or noted until many years after service, and only in the 
context of a claim for VA benefits, based on medical opinions 
provided that are, at best, highly dubious.  The contentions 
have no basis in reality.  Further, the Board's February 1984 
decision is still in effect.  The Board finds that the facts 
of this case provide overwhelming evidence against this 
claim.  Notwithstanding any of these facts, the VA provided 
the appellant with two examinations in order to address these 
contentions, both providing evidence against this claim.  A 
third medical opinion is not required.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records from Dr. "O." and Nashville General 
Hospital, and was provided an opportunity to set forth her 
contentions during the formal RO hearing in November 2003.  
The appellant was afforded VA medical examinations in January 
2004 and September 2005.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for systemic lupus erythematosus is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


